DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5, 6, 9, 11, 14, 15, 17, 19, 20 recites the limitation " the other sensor of the adjacent two-dimensional scanning laser sensors " in multiple lines.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 9, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 19, 15 recite “a light receiving portion where the multi- division light receiving element of a light reception system of each of the adjacent two-dimensional scanning laser sensors receives the return light ”, apparently according to claim “a light reception system of each of the adjacent two-dimensional scanning laser sensors receives the return light” which means multiple receive portions are included and therefore it is indefinite what is “a light receiving portion”, to which receiver it corresponds.
Similarly “an intersection point of the laser light projected by each light projection system” is indefinite too, even if we assume we have two lasers the beams are overlapping and therefore there is no single intersection point but rather overlapping area.  And therefore it is indefinite what Applicant means by “an intersection point”.
exclude, from the measurement target in one sensor of the adjacent two-dimensional scanning laser sensors, the laser light projected by the other sensor of the adjacent two-dimensional scanning laser sensors, based on a relationship between a position of 

a light receiving portion where the multi- division light receiving element of a light reception system of each of the adjacent two-dimensional scanning laser sensors receives the return light and 
a position of 

a light receiving portion of the multi-division light receiving element corresponding to a projection direction of the laser light projected by each light projection system, and  34Atty. Dkt. No.: 17-00545 

exclude, from the measurement target in one sensor of the adjacent two-dimensional scanning laser sensors, the laser light projected by the other sensor of the adjacent two-dimensional scanning laser sensors, based on the positions of 
the adjacent two-dimensional scanning laser sensors, 
an intersection point of the laser light projected by each light projection system, and 

a light receiving time measured by each light reception system from the time when each light projection system projects the laser light to the time when the return light from the measurement target is received, 

in a case where the measurement target is located in an overlapping region where a projection region of the laser light of the one sensor and a projection region of the laser light of the other sensor overlap.”
What does it mean “based on”. It looks line paragraph 39 is related to it but it talks about excluding the overlapped region. Examiner is not sure what is the scope of the based on and how it is performed.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Written description does not provide description for full scope of “based on” limitation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645